Weight, C. J.
The defendants, among other defences, plead usury, and in this court assign for error, the rulings of the District Court as to such defence. Plaintiff confesses the errors, offers to remit the whole amount of usury claimed and asks for judgment in this court for the principal sum loaned, without interest.
Eeld, that it is competent for the plaintiff thus to remit, and for this court to render such judgment as the court below should have rendered, Code section 1889, which in this caso, as between the plaintiff and defendant, is the sum loaned, without interest.
Eeld also, that under the law, Acts 1852-3, chapter 37, section 5, plaintiff was liable for all costs, both in this and the court below.
And held further, that defendants are liable to the State for the use of the school fund of Johnson County, for ten per centum per annum interest on the principal sum loaned, and that judgment be entered against them for the same.